NOTICE
This Order was filed under            2022 IL App (4th) 210642-U                         FILED
Supreme Court Rule 23 and is                                                            March 25, 2022
                                                                                         Carla Bender
not precedent except in the                   NO. 4-21-0642                          th
limited circumstances allowed                                                       4 District Appellate
                                                                                          Court, IL
under Rule 23(e)(1).                 IN THE APPELLATE COURT

                                              OF ILLINOIS

                                          FOURTH DISTRICT


   In re R.D., a Minor                                           )      Appeal from the
                                                                 )      Circuit Court of
   (The People of the State of Illinois,                         )      McLean County
                 Petitioner-Appellee,                            )      No. 19JA89
                 v.                                              )
   Robert D.,                                                    )      Honorable
                 Respondent-Appellant).                          )      J. Brian Goldrick,
                                                                 )      Judge Presiding.



                   JUSTICE DeARMOND delivered the judgment of the court.
                   Presiding Justice Knecht and Justice Holder White concurred in the judgment.

                                                 ORDER
  ¶1       Held: The appellate court affirmed, finding the trial court did not err in (1) finding
                 respondent unfit and (2) terminating his parental rights.

  ¶2               In October 2019, the State filed a petition for adjudication of wardship with

  respect to R.D., the minor child of respondent, Robert D. (Father). In January 2020, the trial

  court made the minor a ward of the court and placed custody and guardianship with the

  Department of Children and Family Services (DCFS). In May 2021, the State filed a petition to

  terminate Father’s parental rights. In October 2021, the court found Father unfit and determined

  it was in the minor’s best interests Father’s parental rights be terminated.

  ¶3               Father appeals, arguing the trial court erred in (1) finding him to be unfit and

  (2) determining it was in R.D.’s best interests Father’s parental rights be terminated. We affirm.
¶4                                     I. BACKGROUND

¶5                                    A. Initial Proceedings

¶6             In October 2019, the State filed a petition for adjudication of wardship with

respect to R.D., born in February 2018, the minor child of Father and Tamira W. The petition

alleged, in relevant part, the minor was neglected pursuant to section 2-3(1)(b) of the Juvenile

Court Act of 1987 (705 ILCS 405/2-3(1)(b) (West 2018)) because his environment was injurious

to his welfare as evidenced by Tamira W.’s failure to protect R.D. from repeated domestic

violence in their home and her “unresolved issues of domestic violence and/or anger

management.”

¶7             Following a shelter-care hearing, the trial court entered a temporary custody

order, finding probable cause to believe R.D. was neglected based on “numerous” domestic

violence incidents involving Tamira W. and her boyfriend, Phillip M., as well as Tamira W.’s

failure to protect or remove the minor from such an environment. The court also found it a matter

of immediate and urgent necessity to remove R.D. from the home, noting, “[Tamira W.] and

[Phillip M.] continue to have contact with each other and repeated domestic incidents despite a

no contact order.” The court granted temporary custody to DCFS.

¶8             In December 2019, Tamira W. admitted the second allegation of neglect relating

to her “unresolved issues of domestic violence and/or anger management.” The trial court

adjudicated R.D. neglected. In its January 2020 dispositional order, the court found Father unfit

to care for, protect, train, educate, supervise, or discipline the minor and placement with him

would be contrary to the minor’s health, safety, and best interests. The court noted Father

“need[ed] to complete an [integrated assessment] to determine necessary services.” The court




                                               -2-
made the minor a ward of the court, placed custody and guardianship with DCFS, and stated

visitation would be at the discretion of DCFS.

¶9                                 B. Termination Proceedings

¶ 10           In May 2021, the State filed a petition to terminate Father’s parental rights. The

State alleged unfitness based on depravity (750 ILCS 50/1(D)(i) (West 2018)) and failure to

make reasonable efforts to correct the conditions which were the basis for removal of R.D. from

Father within nine months after adjudication (750 ILCS 50/1(D)(m)(i) (West 2018)), specifically

August 13, 2020, to May 13, 2021. The petition further alleged Father failed to make reasonable

progress toward the return of the minor within nine months after adjudication (750 ILCS

50/1(D)(m)(ii) (West 2018)), specifically August 13, 2020, to May 13, 2021.

¶ 11                                  1. Unfitness Hearing

¶ 12           At the October 2021 unfitness hearing, the State presented certified copies of

Father’s eight convictions, three of which were felonies, including (1) burglary (McLean County

case No. 06-CF-232); (2) criminal damage to property in excess of $300 (McLean County case

No. 14-CF-1497); and (3) obstructing justice (McLean County case No. 17-CF-746).

¶ 13           Natasha Bever, a foster-care caseworker with the Center for Youth and Family

Solutions, testified she had been R.D.’s caseworker since August 2020. Prior to her assignment

to Father’s case, Bever testified visits with R.D. had been suspended due to “an issue of violence

towards the foster parent who had been helping with those visits.” Bever testified R.D.’s foster

mother obtained an emergency order of protection against Father after receiving “several phone

calls and text messages from [Father] where he threatened to burn down her home and come to

her place of employment and cause a scene.” Bever first met with Father in October 2020 and

discussed with him the objectives of his current service plan. Bever explained the service plan




                                                 -3-
required Father to cooperate, complete an integrated assessment, and engage in domestic-

violence and substance-abuse services. However, throughout the relevant nine-month period,

Father made unsatisfactory progress with respect to each of his service plan goals. Father “did

not call in or complete any random [drug] screens,” and Bever testified she had inconsistent

communication with him. Bever stated Father had been incarcerated since November 2020 and

had failed to successfully complete his service plan.

¶ 14           Prior to R.D. being taken into protective custody, Father testified he was

responsible for the minor’s care “[a]t least half the time,” and he was involved in seeking

medical treatment for R.D.’s Hirschsprung’s disease. Father also testified he had been in jail or

prison since November 2020. He received a four-year sentence for the offense of obstructing

justice. He stated his visits with R.D. “go as good as they can be for being through video.” Upon

his incarceration, Father claimed he completed a “voluntary” drug and alcohol evaluation.

However, he acknowledged he never participated in any domestic-violence or substance-abuse

services pursuant to his service plan, despite his caseworkers “trying to get [him] to do drug

classes and all that,” because he was relying on Tamira W. to be R.D.’s custodian.

¶ 15           Following the arguments of counsel, the trial court found Father unfit based on

the State’s allegation of depravity, but not simply because of the three felony convictions. The

court also found the State had proven the allegations of lack of reasonable efforts or progress, all

by clear and convincing evidence. The court noted Father had been incarcerated “since the end of

2020 for a period of almost 11 months. And he was incarcerated in the county jail prior to that.”

Although Father “was not the primary participant in the domestic violence,” the court determined

Father engaged in “a pattern of behavior *** especially during the life of this case, that doesn’t

comply to or adhere to societal norms.” Of particular concern to the court was Father’s “wholly




                                                -4-
inappropriate line of statements directed to [the foster parent],” which “led to her requesting an

order of protection.” Moreover, the court noted Father’s inability to comply with the terms of his

probation, stating:

               “[I]n each of those felonies, the one in 2006, [Father was] given an

               opportunity of probation. Yes, this was prior to [R.D.]’s birth. Got

               time in jail. Had a petition to revoke. Put back on probation. ***

               Had another petition to revoke and ended up in the Department of

               Corrections [(DOC)] *** more than two and a half years after the

               original offense date. The offense from 2014, yes, it’s criminal

               damage to property. *** Given an opportunity at probation and

               stayed jail time. There were petitions to revoke. No, he didn’t go to

               [DOC], but he was unsuccessfully discharged from probation. He

               couldn’t complete probation. Couldn’t complete a term with

               someone watching over him telling him what to do. He couldn’t

               comply with the Court’s order.

                       The offense of obstruction of justice ***. Again, given

               another opportunity at probation. Revoked in March of 2020. Put

               in jail. Remained on probation. Then in August of 2020, admitted

               the second petition to revoke.”

The court reasoned Father’s pattern of being in and out of jail and failing to

comply with orders of the court affected his ability to participate in recommended

services and provide for his child, all based on choices he made.

¶ 16                                 2. Best-Interests Hearing




                                                 -5-
¶ 17           Thereafter, the trial court conducted the best-interests hearing. The best-interests

report indicated R.D. had resided in his current placement since October 2019. R.D. appeared to

be “happy, healthy, and thriving in his current placement.” He was also “bonded with his foster

mother and behaves as a child who feels secure, loved, valued, nurtured and safe.” The report

indicated Father “had inconsistent visitation during the life of the case.” Father had been asked to

participate in services relating to substance abuse and domestic violence. However, Father

“failed to complete *** any recommended treatment” prior to his arrest.

¶ 18           In looking at R.D.’s best interests, the trial court first considered the minor’s age

and developmental needs, stating R.D. had “[b]een in care for over two years, which is about 53

percent of his life.” Regarding R.D.’s background and familial ties, the court noted the minor’s

foster mother “maintained those bonds with all members of family that are interested in being

involved,” and “she maintains the ties with [R.D.]’s half siblings, with other parental figures that

have been in [R.D.]’s life.” With respect to the minor’s sense of security and familiarity, the

court noted R.D.’s foster mother was “meeting all of his requirements on a daily basis,” and his

current placement was “clearly where [R.D.] feels secure based upon a review of the Best

Interest Report.” The court also considered the foster mother’s desire to adopt the minor and

noted Father’s failure to complete any of the services he was required to engage in. Ultimately,

the court found it in R.D.’s best interests Father’s parental rights be terminated.

¶ 19           This appeal followed.

¶ 20                                       II. ANALYSIS

¶ 21           On appeal, Father argues the trial court erred in (1) finding him to be unfit and

(2) determining it was in R.D.’s best interests Father’s parental rights be terminated.

¶ 22                                   A. Unfitness Finding




                                                -6-
¶ 23           Father first argues the trial court’s finding of unfitness was against the manifest

weight of the evidence. We disagree.

¶ 24           In a proceeding to terminate a respondent’s parental rights, the State must prove

unfitness by clear and convincing evidence. In re Donald A.G., 221 Ill. 2d 234, 244, 850 N.E.2d

172, 177-78 (2006). “ ‘A determination of parental unfitness involves factual findings and

credibility assessments that the trial court is in the best position to make.’ ” In re Richard H., 376

Ill. App. 3d 162, 165, 875 N.E.2d 1198, 1201 (2007) (quoting In re Tiffany M., 353 Ill. App. 3d

883, 889-90, 819 N.E.2d 813, 819 (2004)). A reviewing court accords great deference to a trial

court’s finding of parental unfitness, and such a finding will not be disturbed on appeal unless it

is against the manifest weight of the evidence. In re N.T., 2015 IL App (1st) 142391, ¶ 27, 31

N.E.3d 254. “ ‘A court’s decision regarding a parent’s fitness is against the manifest weight of

the evidence only where the opposite conclusion is clearly apparent.’ ” In re M.I., 2016 IL

120232, ¶ 21, 77 N.E.3d 69 (quoting In re Gwynne P., 215 Ill. 2d 340, 354, 830 N.E.2d 508, 517

(2005)).

¶ 25           Our supreme court has defined depravity as “an inherent deficiency of moral

sense and rectitude.” (Internal quotation marks omitted.) Stalder v. Stone, 412 Ill. 488, 498, 107

N.E.2d 696, 701 (1952); see also Donald A.G., 221 Ill. 2d at 240. A parent’s depravity “may be

shown by a series of acts or a course of conduct that indicates a moral deficiency and an inability

to conform to accepted morality.” (Internal quotation marks omitted.) In re Shanna W., 343 Ill.

App. 3d 1155, 1166, 799 N.E.2d 843, 850 (2003). As to an allegation of depravity, section

1(D)(i) of the Illinois Adoption Act provides, in part, as follows:

                       “There is a rebuttable presumption that a parent is depraved

               if the parent has been criminally convicted of at least 3 felonies




                                                -7-
               under the laws of this State or any other state, or under federal law,

               or the criminal laws of any United States territory; and at least one

               of these convictions took place within 5 years of the filing of the

               petition or motion seeking termination of parental rights.” 750

               ILCS 50/1(D)(i) (West 2018).

A parent may overcome the rebuttable presumption of depravity by presenting evidence that,

despite his criminal convictions, he is not depraved. Shanna W., 343 Ill. App. 3d at 1166. “If

respondent presents evidence contradicting the presumption, the presumption is removed and the

issue is determined based on the evidence presented.” In re P.J., 2018 IL App (3d) 170539, ¶ 13,

101 N.E.3d 194; see also In re J.A., 316 Ill. App. 3d 553, 562, 736 N.E.2d 678, 686 (2000)

(stating once evidence rebutting the presumption is presented, the presumption ceases to operate

and the issue is decided on the evidence as if no presumption had existed).

¶ 26           Here, the evidence indicated Father had eight criminal convictions, three of which

were felony convictions, including burglary (McLean County case No. 06-CF-232), criminal

damage to property in excess of $300 (McLean County case No. 14-CF-1497), and obstructing

justice (McLean County case No. 17-CF-746). See 750 ILCS 50/1(D)(i) (West 2018). Given

Father had been convicted of at least three felonies and one of those convictions took place

within five years of the filing of the 2021 petition to terminate his parental rights, the State’s

evidence created a rebuttable presumption of his depravity. See In re A.H., 359 Ill. App. 3d 173,

180, 833 N.E.2d 915, 921 (2005) (“Certified copies of the requisite convictions create a

prima facie showing of depravity ***.”). Although the trial court determined Father provided

“some testimony” to rebut the presumption, it ultimately found the State proved Father unfit as

alleged by clear and convincing evidence. See Donald A.G., 221 Ill. 2d at 244. The court noted




                                                 -8-
Father engaged in “a pattern of behavior *** that doesn’t comply to or adhere to societal norms,”

specifically noting Father’s “wholly inappropriate line of statements directed to [the foster

parent],” which “led to her requesting an order of protection.” The court also recognized Father’s

apparent inability to comply with any term of probation and found Father demonstrated a history

of criminality, which led to his incarceration throughout much of R.D.’s young life. Further,

Father has not provided the financial, physical, or emotional support R.D. needs and deserves.

Father’s incarceration prevented him from not only completing his service plan goals but also

discharging his parental responsibilities. Moreover, his past criminal history raises the inference

he “will continue to be unavailable and inadequate as a parent.” In re M.M.J., 313 Ill. App. 3d

352, 355, 728 N.E.2d 1237, 1240 (2000).

¶ 27           Since the evidence does not clearly point to the opposite result, we cannot say the

trial court’s finding of unfitness on this ground was against the manifest weight of the evidence.

See M.I., 2016 IL 120232, ¶ 21. Because we can affirm the trial court’s unfitness finding on this

basis, we need not address the remaining grounds. See In re H.D., 343 Ill. App. 3d 483, 493, 797

N.E.2d 1112, 1120 (2003) (“As the grounds for unfitness are independent, the trial court’s

judgment may be affirmed if the evidence supports the finding of unfitness on any one of the

alleged statutory grounds.”).

¶ 28                                 B. Best-Interests Finding

¶ 29           Father next argues the trial court’s finding termination of his parental rights was

in R.D.’s best interests was against the manifest weight of the evidence. We disagree.

¶ 30           Once the trial court finds the parent unfit, “all considerations must yield to the

best interest of the child.” In re I.B., 397 Ill. App. 3d 335, 340, 921 N.E.2d 797, 801 (2009).

When considering whether termination is in a child’s best interests, the trial court must consider




                                                -9-
several factors within “the context of the child’s age and developmental needs.” 705 ILCS

405/1-3(4.05) (West 2018). These factors include:

               “(1) the child’s physical safety and welfare; (2) the development of

               the child’s identity; (3) the child’s familial, cultural[,] and religious

               background and ties; (4) the child’s sense of attachments, including

               love, security, familiarity, continuity of affection, and the least

               disruptive placement alternative; (5) the child’s wishes and long-

               term goals; (6) the child’s community ties; (7) the child’s need for

               permanence, including the need for stability and continuity of

               relationships with parent figures and siblings; (8) the uniqueness of

               every family and child; (9) the risks related to substitute care; and

               (10) the preferences of the person available to care for the child.”

               In re Daphnie E., 368 Ill. App. 3d 1052, 1072, 859 N.E.3d 123,

               141 (2006).

See also 705 ILCS 405/1-3(4.05) (West 2018).

¶ 31           A trial court’s finding that termination of parental rights is in a child’s best

interests will not be reversed on appeal unless it is against the manifest weight of the evidence.

In re Dal. D., 2017 IL App (4th) 160893, ¶ 53, 74 N.E.3d 1185. The court’s decision will be

found to be “against the manifest weight of the evidence only if the opposite conclusion is

clearly apparent or the decision is unreasonable, arbitrary, or not based on the evidence.” In re

Keyon R., 2017 IL App (2d) 160657, ¶ 16, 73 N.E.3d 616.

¶ 32           Here, the best-interests report indicated R.D. had resided in his current placement

since October 2019. R.D. appeared to be “happy, healthy, and thriving in his current placement.”




                                                - 10 -
He was also “bonded with his foster mother and behaves as a child who feels secure, loved,

valued, nurtured and safe.” The report further indicated Father “had inconsistent visitation during

the life of the case.” Father had been asked to participate in services relating to substance abuse

and domestic violence. However, Father “failed to complete *** any recommended treatment”

prior to his incarceration. Moreover, after reviewing the statutory factors, the trial court

emphasized R.D.’s need for permanence, his sense of security, his sense of familiarity, and the

continuity of relationships with parent figures and siblings. R.D. had “[b]een in care for over two

years, which is about 53 percent of his life,” and Father had yet to complete any services or

comply with the requirements of his service plan as of October 2021. In looking at R.D.’s

background and familial ties, the court noted the minor’s foster mother “maintained those bonds

with all members of family that are interested in being involved,” and “she maintains the ties

with [R.D.]’s half siblings, with other parental figures that have been in [R.D.]’s life.” The court

referenced how the evidence showed R.D. was secure in the foster home and shared a sense of

familiarity with his foster mother. Finally, the court considered the foster mother’s desire to

adopt the minor and that she was already “meeting all of his requirements on a daily basis.”

¶ 33           All told, the evidence in this record supports the trial court’s decision that

terminating Father’s rights served R.D.’s best interests, meaning the decision is neither

unreasonable nor arbitrary. See Keyon R., 2017 IL App (2d) 160657, ¶ 16. R.D. is currently in a

safe and loving home, and his foster mother is willing to provide him with the permanency he

needs and deserves. Since the evidence does not lead us clearly to the opposite conclusion, we

cannot say the trial court’s best-interests determination goes against the manifest weight of the

evidence. Keyon R., 2017 IL App (2d) 160657, ¶ 16.

¶ 34                                    III. CONCLUSION




                                                - 11 -
¶ 35   For the reasons stated, we affirm the trial court’s judgment.

¶ 36   Affirmed.




                                      - 12 -